Order filed August 23, 2012.




                                         In The

                       Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-11-00105-CR
                                   ____________

                         SOLOMON KOFI EQUAM, Appellant

                                           V.

                           THE STATE OF TEXAS, Appellee


                        On Appeal from the 184th District Court
                                 Harris County, Texas
                            Trial Court Cause No. 1210061


                                        ORDER

         Appellant’s retained counsel filed a brief in which he concludes the appeal is
wholly frivolous and without merit. Counsel filed a motion to withdraw which has been
granted. See See Tex. R. App. P. 6.5. Before considering the merits of this appeal, we
provide appellant the opportunity to review the record and file a pro se brief. See Anders
v. California, 386 U.S. 738 (1967); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App.
1969).

         Accordingly, we hereby direct the Judge of the 184th District Court to afford
appellant an opportunity to view the trial record in accordance with local procedure; that
the clerk of that court furnish the record to appellant on or before September 7, 2012;
that the clerk of that court certify to this court the date on which delivery of the record to
appellant is made; and that appellant file his pro se brief with this court within thirty days
of that date.



                                       PER CURIAM